 


109 HR 3064 IH: Pursuit of International Education Act of 2005
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3064 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Ms. Lee (for herself, Mr. Rangel, and Mr. McDermott) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit the use of funds to implement certain regulations that restrict travel to Cuba for educational activities. 
 
 
1.Short titleThis Act may be cited as the Pursuit of International Education Act of 2005.
2.Prohibition on use of funds to implement certain regulations that restrict travel to Cuba for educational activities No funds available to the Department of the Treasury may be used to implement, administer, or enforce the amendments made to paragraphs (a) and (b) of section 515.565 of title 31, Code of Federal Regulations (relating to specific licenses for United States academic institutions and other specific licenses), as published in the Federal Register on June 16, 2004 (69 Fed. Reg. 33772). The limitation in the preceding sentence shall not apply to the implementation, administration, or enforcement of section 515.560(c)(3) of title 31, Code of Federal Regulations.  
 
